SAME CASE ON A RE-HEARING.
Lea, J.
Our attention has been called, in the brief for a re-hearing, to a remark made in the decision that was rendered in this case, which requires correction.
In stating that “ subrogation by operation of law does not take place in favor of one who pays a privileged debt in the absence of any legal obligation so to do,” it was not intended to restrict in any manner the application of the Article 2157 of the Civil Code. The reading of the Article is plain and free from ambiguity. It was thought necessary, however, to refer only to such portion of the Article as might be considered applicable to the case at bar. Upon a review of the case, we see no reason to make any change in the judgment heretofore rendered. We do not consider payments made by a factor upon the order of a planter such payments as are contemplated in Article 2157 of the Code. They can be considered only as so much money advanced.
Re-hearing refused.